Exhibit 10

 

 

 

 

 

 

 

 

 

CONSOLIDATED EDISON, INC.

 

LONG TERM INCENTIVE PLAN



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     PAGE  

ARTICLE 1. INTRODUCTION

     1   

ARTICLE 2. DEFINITIONS

     1   

ARTICLE 3. STOCKHOLDER APPROVAL AND DURATION

     8   

ARTICLE 4. ADMINISTRATION

     8   

ARTICLE 5. ELIGIBILITY AND PARTICIPATION

     9   

ARTICLE 6. SHARES SUBJECT TO PLAN

     10   

ARTICLE 7. DIRECTOR PARTICIPANTS

     11   

ARTICLE 8. STOCK UNITS

     13   

ARTICLE 9. STOCK OPTIONS

     14   

ARTICLE 10. RESTRICTED STOCK

     15   

ARTICLE 11. PERFORMANCE-BASED RESTRICTED STOCK/PERFORMANCE UNITS

     15   

ARTICLE 12. STOCK APPRECIATION RIGHTS

     18   

ARTICLE 13. DIVIDEND EQUIVALENTS

     19   

ARTICLE 14. OTHER EQUITY-BASED AWARDS

     19   

ARTICLE 15. ACCELERATED AWARD PAYOUT/EXERCISE

     19   

ARTICLE 16. RECOUPMENT OF AWARDS

     20   

ARTICLE 17. SPECIFIED EMPLOYEES

     21   

ARTICLE 18. TAX WITHHOLDING

     21   

ARTICLE 19. AMENDMENT, MODIFICATIONS, AND TERMINATION

     21   

ARTICLE 20. NO IMPLIED RIGHTS

     22   

ARTICLE 21. NONTRANSFERABILITY

     22   

ARTICLE 22. BENEFICIARY DESIGNATION

     22   

ARTICLE 23. SUCCESSORS

     23   

ARTICLE 24. UNFUNDED STATUS

     23   

ARTICLE 25. ACCOUNT STATEMENT

     23   

ARTICLE 26. GENERAL

     23   

 

i



--------------------------------------------------------------------------------

CONSOLIDATED EDISON, INC. LONG TERM INCENTIVE PLAN

 

ARTICLE 1. INTRODUCTION

 

Section 1.1 Purpose. This Consolidated Edison, Inc. Long Term Incentive Plan,
effective as of May 20, 2013 (as may be amended from time to time), is intended
to (i) advance the interests of CEI and its shareholders by providing long term
incentives to those persons with significant responsibility for creating value
for shareholders; (ii) strengthen the Company’s ability to attract, motivate and
retain qualified persons of superior talent, ability and achievement to serve as
Directors, Officers, and in other management positions critical to the long-term
success of the Company and (iii) further the ownership interests of key
personnel in CEI common shares, thereby aligning their long-term interests more
closely with those of CEI’s stockholders.

 

Section 1.2 Effective Date. This Plan is effective as of the Stockholders’
Approval Date. Upon the Stockholders’ Approval Date, no new awards will be made
under the terms of the Prior Plan.

 

ARTICLE 2. DEFINITIONS

 

Section 2.1 “Adjusted EBIT” means EBIT, after giving effect to any adjustments
applicable pursuant to Section 11.1(d) at the time Business Criteria and
Performance Target(s) are established for any Year or Years.

 

Section 2.2 “Adjusted EPS” means EPS after giving effect to any adjustments
applicable pursuant to Section 11.1(d) at the time Business Criteria and
Performance Target(s) are established for any Year or Years.

 

Section 2.3 “Adjusted Net Income” means Net Income after giving effect to any
adjustments applicable pursuant to Section 11.1(d) at the time Business Criteria
and Performance Target(s) are established for any Year or Years.

 

Section 2.4 “Adjusted Operating Income” means Operating Income after giving
effect to any adjustments applicable pursuant to Section 11.1(d) at the time
Business Criteria and Performance Target(s) are established for any Year or
Years.

 

Section 2.5 “Adjusted Operating Revenues” means Operating Revenues after giving
effect to any adjustments applicable pursuant to Section 11.1(d) at the time
Business Criteria and Performance Target(s) are established for any Year or
Years.

 

Section 2.6 “Adjusted Return on Assets” means Return on Assets after giving
effect to any adjustments applicable pursuant to Section 11.1(d) at the time
Business Criteria and Performance Target(s) are established for any Year or
Years.

 

Section 2.7 “Adjusted Return on Equity” means Return on Equity after giving
effect to any adjustments applicable pursuant to Section 11.1(d) at the time
Business Criteria and Performance Target(s) are established for any Year or
Years.

 

Section 2.8 “Affiliate” means any company or other entity which is a member of a
controlled group of corporations (as defined in Code Section 414(b)) which also
includes as a member CEI; any trade or business under common control (as defined
in Code Section 414(c)) with CEI; any organization (whether or not incorporated)
which is a member of an affiliated service group (as defined in Code
Section 414(m)) which includes CEI; and any other entity required to be
aggregated with CEI pursuant to regulations under Code Section 414(o).

 

Section 2.9 “Annual Meeting” means the annual meeting of the stockholders of
CEI.

 

1



--------------------------------------------------------------------------------

Section 2.10 “Applicable Laws” means the legal requirements relating to this
Plan and the Awards under (a) applicable provisions of the corporate,
securities, tax and other laws, rules, regulations and government orders of any
relevant jurisdiction and (b) the rules of the NYSE or another established
securities market or exchange on which the Shares are listed.

 

Section 2.11 “Award” means individually or collectively, Dividend Equivalents,
Performance-Based Restricted Stock, Performance Units, Restricted Stock, Stock
Appreciation Rights, Stock Options, Stock Units, or Other Equity-Based Awards
granted under the terms of this Plan as evidenced by an Award Document.

 

Section 2.12 “Award Document” means an agreement, certificate or other type or
form of document or documentation approved by the Committee which sets forth the
terms and conditions of an Award. An Award Document may be in written,
electronic or other media, including a notation on the books and records of the
Company and, unless the Committee requires otherwise, need not be signed by a
representative of the Company or a Participant.

 

Section 2.13 “Board” means the Board of Directors of CEI as constituted from
time to time.

 

Section 2.14 “Business Criteria” means any one or any combination of Adjusted
EBIT, Adjusted EPS, Adjusted Net Income, Adjusted Operating Income, Adjusted
Operating Revenues, Adjusted Return on Assets, Adjusted Return on Equity, EBIT,
EPS, Fair Market Value, Net Income, Operating Criteria, Operating Income,
Operating Revenues, Return on Assets, Return on Equity, and Total Shareholder
Return.

 

Section 2.15 “Cause” shall mean the conviction of a Participant of a felony or
the entering by a Participant of a plea of nolo contendere to a felony, in
either case having a significant adverse effect on the business and affairs of
the Company.

 

Section 2.16 “CEI” means Consolidated Edison, Inc., its successors or assigns.

 

Section 2.17 “Change in Control” means the date of the occurrence of any of the
following events:

 

(a) any Person or Group acquires stock of CEI that, together with stock held by
such Person or Group, constitutes more than 50% of the total fair market value
or total voting power of the stock of CEI. However, if any Person or Group is
considered to own more than 50% of the total fair market value or total voting
power of the stock of CEI, the acquisition of additional stock by the same
Person or Group is not considered to cause a Change in Control of CEI. An
increase in the percentage of stock owned by any Person or Group as a result of
a transaction in which CEI acquires its stock in exchange for property will be
treated as an acquisition of stock for purposes of this subsection. This
subsection applies only when there is a transfer of stock of CEI (or issuance of
stock of CEI) and stock in CEI remains outstanding after the transaction;

 

(b) any Person or Group acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such Person or Group)
ownership of stock of CEI possessing 30% or more of the total voting power of
the stock of CEI;

 

(c) a majority of members of the Board is replaced during any 12-month period by
directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election; or

 

(d) any Person or Group acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such Person or Group)
assets from CEI that have a total gross fair market value equal to or more than
40% of the total gross fair market value of all of the assets of CEI immediately
prior to such acquisition or acquisitions. For this purpose, gross fair market
value means the value of the assets of CEI, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets. However, no Change in Control shall be deemed to occur under this
subsection (d) as a result of a transfer to:

 

  (i)   A shareholder of CEI (immediately before the asset transfer) in exchange
for or with respect to its stock;

 

2



--------------------------------------------------------------------------------

  (ii)   An entity, 50% or more of the total value or voting power of which is
owned, directly or indirectly, by CEI;

 

  (iii)   A Person or Group that owns, directly or indirectly, 50% or more of
the total value or voting power of all the outstanding stock of CEI; or

 

  (iv)   An entity, at least 50% of the total value or voting power of which is
owned, directly or indirectly, by a person described in clause (iii) above.

 

For these purposes, the term “Person” shall mean an individual, corporation,
association, joint stock company, business trust or other similar organization,
partnership, limited liability company, joint venture, trust, unincorporated
organization or government or agency, instrumentality or political subdivision
thereof (but shall not include CEI, any underwriter temporarily holding
securities pursuant to an offering of such securities, any trustee or other
fiduciary holding securities under an employee benefit plan of CEI, or any
company owned, directly or indirectly, by the stockholders of CEI in
substantially the same proportions as their ownership of voting stock of CEI).
The term “Group” shall have the meaning set forth in Rule 13d-5 of the Exchange
Act. If any one Person, or Persons acting as a Group, is considered to
effectively control CEI as described in subsections (b) or (d) above, the
acquisition of additional control by the same Person or Persons is not
considered to cause a Change in Control.

 

Section 2.18 “CIC Separation from Service” means a Separation from Service
without Cause or due to a resignation for Good Reason that occurs on or before
the second anniversary following the occurrence of a Change in Control.

 

Section 2.19 “Code” means the Internal Revenue Code of 1986, as amended from
time to time. Reference in this Plan to any section of the Code will be deemed
to include any amendments or successor provisions to such section and any
applicable rulings or regulations promulgated thereunder.

 

Section 2.20 “Committee” means either the Management Development and
Compensation Committee of the Board with respect to Eligible Employees and
Officers or the Corporate Governance and Nominating Committee of the Board with
respect to Directors, as may be appropriate.

 

Section 2.21 “Common Stock” means CEI’s common shares, $.10 par value per share.

 

Section 2.22 “Company” means CEI and/or its Affiliates.

 

Section 2.23 “Corporate Governance and Nominating Committee” means the Corporate
Governance and Nominating Committee of the Board or any successor thereto, or
such other committee as may be appointed by the Board to administer, or grant
Awards under the terms of this Plan with respect to Directors.

 

Section 2.24 “Date of Grant” means the date on which the Committee authorizes
the granting of an Award or such later date as may be specified by the Committee
in such authorization.

 

Section 2.25 “Deferral and Distribution Election Form” means an electronic or
written election to defer payment or settlement of any Award under the terms of
this Plan and any Applicable Laws.

 

Section 2.26 “Director” means a member of the Board or of the board of directors
or analogous governing body of an Affiliate, who is not also an Officer or
employee of the Company.

 

Section 2.27 “Director Participant” means a person who is a Director and is a
Participant in this Plan.

 

Section 2.28 “Director’s Compensation” means all or part of any board and
committee retainer, and board and committee meeting fees payable to a Director
in his or her capacity as a Director. Director’s Compensation shall not include
any expenses paid directly to the Director through reimbursement.

 

3



--------------------------------------------------------------------------------

Section 2.29 “Disability” means (i) the inability of an Officer Participant or
an Employee Participant to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or (ii) an Officer Participant’s or an Employee
Participant’s receipt of income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of the
Company by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months.

 

Section 2.30 “Dividend Equivalent” means an Award granted under Section 7.4 or
Article 13.

 

Section 2.31 “Dividend Payment Date” means any date on which CEI pays any
dividend on outstanding Shares.

 

Section 2.32 “EBIT” for any Year means the consolidated earnings before income
taxes of a Company, as reported in the consolidated financial statements of a
Company for the Year.

 

Section 2.33 “Effective Date” means the Stockholders’ Approval Date.

 

Section 2.34 “Eligible Employee” means an employee of the Company who is not an
Officer and is designated an Eligible Person by the Committee.

 

Section 2.35 “Eligible Person” means any person who satisfies the requirements
of Article 5.

 

Section 2.36 “Employee Participant” means an Eligible Employee who is a
Participant in this Plan.

 

Section 2.37 “EPS” for any Year means diluted earnings per share of a Company,
as reported in a Company’s consolidated financial statements for the Year.

 

Section 2.38 “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time, and the rules and regulations promulgated thereunder.

 

Section 2.39 “Exercise Period” means the period or periods during which a Stock
Appreciation Right is exercisable as described in Article 12.

 

Section 2.40 “Fair Market Value” means, the fair market value of a Share for
purposes of this Plan, which shall be determined as follows:

 

(a) With respect to any Date of Grant, if the Shares are listed on the NYSE, the
closing price of a Share in the Consolidated Reporting System on such Date of
Grant or if no trading of Shares occurred on such trading day, the closing price
of a Share in the Consolidated Reporting System as reported for the last
preceding day on which sales of Shares have been reported shall be used.

 

(b) For purposes of determining Fair Market Value for any purpose under this
Plan other than with respect to any Date of Grant, if the Shares are listed on
the NYSE, the closing price of a Share in the Consolidated Reporting System for
the trading day immediately prior to the applicable transaction date under the
terms of this Plan or if no trading of Shares occurred on such trading day, the
closing price of a Share in the Consolidated Reporting System as reported for
the last preceding day on which sales of Shares have been reported shall be
used.

 

(c) In the event the Shares are not listed on the NYSE, or are not publicly
traded on another established securities market, Fair Market Value shall be
determined by the Committee by application of a reasonable valuation method in a
manner consistent with Section 409A and such other Applicable Laws.

 

Section 2.41 “Good Reason” shall mean the occurrence of one or more of the
following events without a Participant’s consent:

 

4



--------------------------------------------------------------------------------

(a) any material decrease in a Participant’s Base Compensation (as defined
below);

 

(b) any material breach by the Company of any of the material provisions of this
Plan, other than an isolated, insubstantial and inadvertent failure not
occurring in bad faith;

 

(c) the Company’s requiring a Participant to be based at any office or location
more than 50 miles from the location at which the Participant is employed
immediately prior to the Change in Control; or

 

(d) the assignment to a Participant of any duties materially inconsistent in any
respect with the Participant’s position (including offices, titles and reporting
requirements), authority, duties or responsibilities of the Participant as in
effect immediately prior to the Change in Control, or any other action by the
Company which results in a material diminution in such position, authority,
duties or responsibilities, excluding, for this purpose, an isolated,
insubstantial and inadvertent action not taken in bad faith and which is
remedied by the Company promptly after receipt of notice thereof given by the
Participant.

 

A Participant must give notice to the Company of the existence of any event
described in clauses (a) through (d) above, within 90 days of the initial
existence of the event, and upon such notice the Company shall have a period of
30 days to remedy the condition.

 

For purposes of this Section 2.41, “Base Compensation” for any Participant shall
mean a Participant’s annualized base rate of salary received by the Participant
in all capacities with the Company (before any and all salary reduction
authorized amounts under any of the Company’s benefit plans or programs) as in
effect immediately prior to the date of a Change in Control as the same may be
increased from time to time. Base Compensation shall not include the value of
any target bonuses or other short or long term incentive compensation, including
without limitation, any Awards granted to a Participant by the Company.

 

Section 2.42 “Incentive Stock Option” means an incentive stock option granted
under the terms of this Plan to purchase Shares within the meaning of Code
Section 422.

 

Section 2.43 “Management Development and Compensation Committee” means the
Management Development and Compensation Committee of the Board or any successor
thereto or such other committee as may be appointed by the Board to administer,
or grant Awards under the terms of, this Plan with respect to Officers and
Eligible Employees. It is the intent of CEI that the Management Development and
Compensation Committee shall consist of not less than the minimum number of
persons from time to time required by Rule 16b-3 under the Exchange Act and Code
Section 162(m), each of whom meets the requirements of (i) Rule 16b-3 of the
Exchange Act, (ii) Code Section 162(m) and (iii) the applicable rules of the
NYSE, respectively; provided that the failure of any member of the Management
Development and Compensation Committee to meet such qualifications will not
invalidate any action, decision or determination of the Management Development
and Compensation Committee.

 

Section 2.44 “Net Income” for any Year means the consolidated net income of a
Company, as reported in the consolidated financial statements of a Company for
the Year.

 

Section 2.45 “Non-Qualified Stock Option” means an option granted under the
terms of this Plan to purchase Shares and which is not intended to qualify as an
Incentive Stock Option.

 

Section 2.46 “NYSE” means the New York Stock Exchange or any successor thereto.

 

Section 2.47 “Officer” means an employee of the Company who is designated an
“officer” of that Company.

 

Section 2.48 “Officer Participant” means an Officer who is a Participant in this
Plan.

 

Section 2.49 “Operating Criteria” means one or any combination of the following
criteria: (i) collections; (ii) customer service; (iii) economic development,
(iv) electric, gas, and/or steam system performance; (v) employee development;
(vi) safety; (vii) environmental performance, financial, regulatory controls,
and business development goals; (viii) gross margins, and (ix) retail sales.

 

5



--------------------------------------------------------------------------------

Section 2.50 “Operating Income” for any Year means the consolidated operating
income of a Company, as reported in the consolidated financial statements of a
Company for the Year.

 

Section 2.51 “Operating Revenues” for any Year means the consolidated operating
revenues of a Company, as reported in the consolidated financial statements of a
Company for the Year.

 

Section 2.52 “Option” or “Stock Option” means individually or collectively a
Non-Qualified Stock Option or an Incentive Stock Option granted under Article 9.

 

Section 2.53 “Option Period” or “Option Periods” means the period or periods
during which an Option is exercisable as described in Article 9.

 

Section 2.54 “Other Equity-Based Award” means an Award representing a right or
other interest that may be denominated or payable in, valued in whole or in part
by reference to, or otherwise based on or related to Shares, other than Dividend
Equivalents; Performance-Based Restricted Stock; Performance Units; Restricted
Stock; Stock Appreciation Rights; Stock Options; or Stock Units.

 

Section 2.55 “Participant” means an Eligible Person who has been granted an
Award under the terms of this Plan.

 

Section 2.56 “Performance-Based Restricted Stock” means an Award granted
pursuant to Article 11 subject to the achievement of Performance Targets over a
Performance Period.

 

Section 2.57 “Performance Period” means the Year of a Company or any other
period designated by the Committee over which Performance Targets are measured.

 

Section 2.58 “Performance Target(s)” means the specific objective goal or goals
that are established by the Committee pursuant to Article 11 for the applicable
Performance Period in respect of any one or more of the Business Criteria.

 

Section 2.59 “Performance Unit” means a unit of measurement equivalent to such
amount or measure granted pursuant to Article 11, as defined by the Committee,
which may include, but is not limited to, dollars, market value shares, or book
value shares.

 

Section 2.60 “Plan” means this Consolidated Edison, Inc. Long Term Incentive
Plan, as may be amended from time to time.

 

Section 2.61 “Plan Administrator” means, as set forth in Article 4, the
Committee.

 

Section 2.62 “Prior Plan” means the Consolidated Edison, Inc. Long Term
Incentive Plan, effective May 19, 2003 (as amended from time to time).

 

Section 2.63 “Repricing” means (i) amending the terms of an Option or Stock
Appreciation Right after its Date of Grant to reduce its exercise price or grant
price; (ii) canceling an Option or Stock Appreciation Right at a time when its
exercise price or grant price is equal to or greater than the Fair Market Value
of the underlying Share in exchange for another Option or Stock Appreciation
Right; or (iii) any action that is treated as a repricing of an Option or Stock
Appreciation Right under generally accepted accounting principles or any
Applicable Laws.

 

Section 2.64 “Restricted Stock” means Shares granted to a Participant that bear
a restrictive legend, or otherwise are subject to restrictions, prohibiting
sale, transfer, pledge or hypothecation of the Shares until the expiration of
the Restriction Period.

 

6



--------------------------------------------------------------------------------

Section 2.65 “Restriction Period” means the period during which Restricted Stock
may not be sold, transferred, pledged or assigned.

 

Section 2.66 “Retirement” means, unless otherwise determined by the Committee,
for (i) Officers, resignation on or after attaining age 55 and at least five
years of Service and (ii) Eligible Employees, resignation on or after attaining
age 55 and at least 10 years of Service.

 

Section 2.67 “Return on Assets” means Net Income divided by the total assets of
a Company at the end of the 12-month period, as reported by a Company in its
consolidated financial statements.

 

Section 2.68 “Return on Equity” means Net Income divided by the average of the
common shareholders’ equity of a Company during the 12-month period, as reported
by a Company in its consolidated financial statements.

 

Section 2.69 “Section 409A” means Code Section 409A and the applicable rulings
and regulations promulgated thereunder.

 

Section 2.70 “Securities Act” means the Securities Act of 1933 as amended from
time to time and the rules and regulations promulgated thereunder.

 

Section 2.71 “Separation from Service” means a “separation from service” from
the Company as determined under the default provisions of Section 409A.

 

Section 2.72 “Service” means a Director’s service on the Board and an Officer’s
or Eligible Employee’s period of “Accredited Service” as defined in the
Consolidated Edison, Inc. Retirement Plan as may be amended from time to time.

 

Section 2.73 “Share” means a share of Common Stock.

 

Section 2.74 “Specified Employee” means an employee of the Company as determined
under CEI’s established methodology for determining “specified employees” under
Section 409A on the date on which a Participant incurs a Separation from
Service.

 

Section 2.75 “Stock Appreciation Rights” mean rights to the settlement in cash,
Shares or a combination thereof, of the excess of the Fair Market Value of
Shares subject to such rights on the date of exercise over their Fair Market
Value on the Date of Grant of an Award under Article 12.

 

Section 2.76 “Stockholders’ Approval Date” is the date of the 2013 Annual
Meeting at which stockholders approve this Plan.

 

Section 2.77 “Stock Unit” means an unsecured obligation of CEI that is intended
to represent the economic equivalent of one Share and is the unit in which a
“Stock Unit Account” is denominated.

 

Section 2.78 “Stock Unit Account” means the bookkeeping account established by
CEI pursuant to Article 7 or Article 8.

 

Section 2.79 “Substitute Award” means an Award granted in connection with a
corporate transaction, such as a merger, combination, consolidation or
acquisition of property or stock, upon assumption of, or in substitution for,
outstanding awards previously granted by a corporation or other entity.

 

Section 2.80 “Total Shareholder Return” means the sum of the change in the Fair
Market Value of the Common Stock plus the value of reinvested dividends and cash
equivalents, over a Performance Period.

 

7



--------------------------------------------------------------------------------

Section 2.81 “Voluntary Deferral of Director’s Compensation” means the Stock
Units resulting from deferrals of Director’s Compensation. The number of Stock
Units resulting from a deferral of Director’s Compensation shall be determined
by dividing (i) the amount of such deferred Director’s Compensation by (ii) the
Fair Market Value of a Share on the date the Director’s Compensation would
otherwise have been paid if it had not been deferred.

 

Section 2.82 “Year” means a fiscal year of a Company commencing on or after
January 1, 2013 that constitutes all or part of an applicable Performance
Period.

 

ARTICLE 3. STOCKHOLDER APPROVAL AND DURATION

 

Section 3.1 Stockholder Approval. This Plan will be submitted for approval by
CEI’s stockholders at the 2013 Annual Meeting.

 

Section 3.2 Period for Grants of Awards. Awards may be granted as provided
herein for up to a period of 10 years after the Stockholders’ Approval Date.

 

Section 3.3 Termination. This Plan will continue in effect until all matters
relating to the payment of outstanding Awards and administration of this Plan
have been settled.

 

ARTICLE 4. ADMINISTRATION

 

Section 4.1 Plan Administrator. The Management Development and Compensation
Committee shall be the Plan Administrator for Officers and Eligible Employees,
unless the Board designates itself or another committee to administer this Plan,
any Award, or any Award Document with respect to Officers and Eligible
Employees. The Corporate Governance and Nominating Committee shall be the Plan
Administrator for Directors, unless the Board designates itself or another
committee to administer this Plan, any Award, or any Award Document with respect
to Directors.

 

Section 4.2 Duties of the Plan Administrator. Except as may be limited by
Applicable Laws, CEI’s Certificate of Incorporation, CEI’s by-laws or this Plan,
the Plan Administrator shall have full and final power and authority related to
the administration of this Plan, any Award or any Award Document (except as
specified otherwise herein). Without limiting the generality of the foregoing,
the Plan Administrator shall have full power and authority, subject to the
express provisions hereof, to (i) take all actions and make all determinations
desirable or necessary to interpret, construe or implement the terms and
conditions of this Plan, any Award or any Award Document; (ii) make all rules,
regulations and take such other actions and make such other determinations which
the Plan Administrator deems to be necessary or advisable for the administration
of this Plan, any Award or any Award Document; (iii) modify, amend, extend or
renew outstanding Awards, or accept the surrender of outstanding Awards and
substitute new Awards; and (iv) correct any defect, supply any omission or
reconcile any inconsistency in this Plan, any Award or any Award Document in the
manner and to the extent the Plan Administrator deems necessary or desirable to
carry it into effect. In no event may the Plan Administrator effect a Repricing
other than as provided in Section 26.13. In no event will the Plan Administrator
effect the payment of dividends or Dividend Equivalents on any unearned
performance-based Awards or Other Equity-Based Awards. In the event that this
Plan, any Award or any Award Document provides for any action to be taken by the
Board or any determination to be made by the Board, such action may be taken or
such determination may be made by the Plan Administrator if the Board has
delegated the power and authority to do so.

 

Section 4.3 Decisions Binding. The Plan Administrator’s determinations under the
terms of this Plan (including without limitation, determinations of the persons
to receive Awards, the form, amount and timing of such Awards, the terms and
provisions of such Awards and any Award Documents) need not be uniform and may
be made selectively among persons who receive, or are eligible to receive,
Awards under the terms of this Plan,

 

8



--------------------------------------------------------------------------------

whether or not such persons are similarly situated. Any determinations,
approvals or actions that are performed or taken by the Board, the Plan
Administrator or a Committee (or their respective delegates or assigns) in
connection with this Plan shall be deemed to be performed in the sole discretion
of such entity or person and shall be final, conclusive and binding on all
parties, including CEI, its stockholders, Participants, their respective estates
and beneficiaries and not subject to further appeal.

 

Section 4.4 Delegation. To the extent not prohibited by Applicable Laws, the
Committee shall have the authority to delegate some or all of its authority with
respect to this Plan, any Award and any Award Document as it may deem advisable
to one or more of its members or to any Officers or Directors of the Company or
any other person or committee designated by the Committee; provided that the
Committee may not delegate its authority hereunder to grant Awards to
(i) Officers, (ii) “covered employees” within the meaning of Code
Section 162(m)(3) or (iii) Eligible Employees who are delegated authority by the
Committee pursuant to this Section 4.4; provided, however, that the full Board
must approve any Awards to Directors. Any delegation hereunder shall be subject
to the restrictions and limits that the Committee specifies at the time of such
delegation or thereafter. Nothing in this Plan shall be construed as obligating
the Committee to delegate authority to any person, and the Committee may at any
time rescind the authority delegated to any person and delegate authority to one
or more other persons. At all times, any person delegated authority pursuant to
this Section 4.4 shall serve in such capacity at the pleasure of the Committee.
Any action undertaken by any such person or persons in accordance with the
Committee’s delegation of authority shall have the same force and effect as if
undertaken directly by the Committee, and any reference in this Plan to the
“Committee” shall, to the extent consistent with the terms and limitations of
such delegation, be deemed to include a reference to each and all such persons.

 

Section 4.5 Award Documents. The terms and conditions of each Award shall be set
forth in an Award Document in a form approved by the Committee for such Award,
which shall contain terms and conditions not inconsistent with this Plan.
Notwithstanding the foregoing, and subject to Section 409A and other Applicable
Laws, the Committee may accelerate or modify the (i) vesting or payment of any
Award, (ii) lapse of restrictions on any Award or (iii) date on which any Award
is exercisable.

 

Section 4.6 No Liability. Subject to Applicable Laws, (i) no member of the
Board, the Committee, or any person delegated authority pursuant to Section 4.4
shall be liable to any Participant or any other person for anything whatsoever
in connection with the administration of this Plan any Award Document or any
Award, except such person’s own willful misconduct; (ii) under no circumstances
shall any member of the Board, the Committee or any person delegated authority
pursuant to Section 4.4 be liable for any act or omission of any other member of
the Board, the Committee or any other any person delegated authority pursuant to
Section 4.4; and (iii) in the performance of their respective functions with
respect to this Plan, the Board, the Committee and any person delegated
authority pursuant to Section 4.4 shall be entitled to rely upon information and
advice furnished by the Officers, the Company’s accountants, the Company’s
counsel and any other party the Board, the Committee or any person delegated
authority pursuant to Section 4.4 deems necessary for the administration of this
Plan, any Award Document or any Award, and no member of the Board, the Committee
or any person delegated authority pursuant to Section 4.4 shall be liable for
any action taken or not taken in good faith reliance upon any such information
or advice.

 

ARTICLE 5. ELIGIBILITY AND PARTICIPATION

 

Section 5.1 Officer or Eligible Employee. Each Officer or Eligible Employee may
be designated by the Management Development and Compensation Committee as an
Eligible Person, from time to time, with respect to one or more Awards subject
to the limitations set forth in Sections 6.1 and 6.2. An Eligible Person who is
an Officer or Eligible Employee becomes a Participant on the Date of Grant of an
Award; provided, however, that such Eligible Person is actively employed on the
Date of Grant. The Management Development and Compensation Committee may also
grant Awards to individuals in connection with their hiring as an Officer or

 

9



--------------------------------------------------------------------------------

Eligible Employee, retention or otherwise, prior to the date the individual
first performs services for the Company; provided, however, that such Awards
shall not become vested or exercisable prior to the date the individual first
commences performance of such services.

 

Section 5.2 Director. Any Director of CEI shall be eligible to receive an Award
under Article 7 of this Plan. Any Director of an Affiliate may also be
designated by the Corporate Governance and Nominating Committee to receive an
Award under Article 7 of this Plan. An Eligible Person who is a Director becomes
a Participant on the Date of Grant of an Award, provided he or she is providing
Service on the Date of Grant as a member of the Board or analogous governing
body of an Affiliate.

 

Section 5.3 General. In determining the Eligible Persons to whom Awards are to
be granted and the number of Shares subject to each Award, the Committee shall
take into consideration the Eligible Person’s present and potential contribution
to the success of the Company and such other factors as the Committee may deem
proper and relevant.

 

ARTICLE 6. SHARES SUBJECT TO PLAN

 

Section 6.1 Grant of Awards and Limitation of Number of Shares Awarded. The
Committee may, from time to time, grant Awards to one or more Eligible Persons,
provided that, subject to any adjustment pursuant to this Article 6, the
aggregate number of Shares subject to Awards that may be delivered under the
terms of this Plan may not exceed five million (5,000,000) Shares.

 

Section 6.2 Individual Limitations. The maximum number of Shares that may be
subject to Awards, including without limitation, Incentive Stock Options,
granted in any calendar year to an Officer or Eligible Employee is 750,000
Shares, plus any Shares that were available under this Section 6.2 for Awards to
such Officer or Eligible Employee in any prior calendar year but which were not
covered by Awards.

 

Section 6.3 Type of Shares. Shares delivered by CEI may include, in whole or in
part, authorized and unissued Shares, reacquired Shares, treasury Shares, or
Shares that CEI may cause to be purchased on the open market (including private
purchases) to satisfy its obligations under the terms of this Plan in accordance
with Applicable Laws.

 

Section 6.4 Dilution and Other Adjustments. In the event of any change in the
number of outstanding Shares or Share price by reason of any stock split,
reverse stock split, spinoff, split-off, partial or complete liquidation, stock
dividend, recapitalization, merger, consolidation, reorganization, combination
or exchange of equity securities or other distribution (other than normal cash
dividends) of Company assets to stockholders, or any other similar change or
corporate transaction or event that affects Shares, if the Committee shall
determine that such change equitably requires an adjustment to the limitations
on the number of Shares that may be delivered under the terms of this Plan as
set forth in Sections 6.1 and 6.2, in the number or kind of Shares that may be
delivered under the terms of this Plan, or in the number or kind of shares which
are subject to outstanding Awards and in the exercise price per Share relating
thereto, such adjustment to prevent dilution or enlargement of Participants’
rights under the terms of this Plan shall be made by the Committee in a manner
that is proportionate to the change to the Shares and is otherwise equitable,
and shall be conclusive and binding for all purposes of this Plan. Additional
Shares issued to a Participant as the result of any such change shall bear the
same restriction as the Shares to which they relate.

 

Section 6.5 Adjustment to Maximum for Forfeited, Cancelled, Terminated or
Expired Shares. Any Share covered by an Award (or portion of an Award) granted
under the terms of this Plan that is forfeited, cancelled, terminated or expired
without being exercised in whole or in part, or that is settled through issuance
of consideration other than Shares (including, without limitation, cash) shall
be deemed not to have been delivered for purposes of determining the maximum
number of Shares available for delivery under the terms of this Plan

 

10



--------------------------------------------------------------------------------

and shall again be available for the grant of new Awards; provided, however,
that this provision shall not be applicable with respect to the cancellation of
(i) a Stock Appreciation Right granted in tandem with an Option upon the
exercise of the Option or (ii) an Option granted in tandem with a Stock
Appreciation Right upon the exercise of the Stock Appreciation Right. In
addition, any Shares underlying Substitute Awards shall not be counted in
determining the number of Shares that remain available for delivery under the
terms of this Plan and shall again be available for the grant of new Awards.

 

For purposes of determining the number of Shares that remain available for
issuance under this Plan, (i) the number of Shares that are tendered by a
Participant or withheld by the Company to pay the exercise price of an Award or
to satisfy the Participant’s tax withholding obligations in connection with the
exercise or settlement of an Award and (ii) the number of Shares covered by a
stock-settled Stock Appreciation Right to the extent exercised, shall be deemed
to have been delivered for purposes of determining the maximum number of Shares
available for delivery under the terms of this Plan and will not be available
for the grant of new Awards.

 

Section 6.6 Deferral of Award. The Plan Administrator may permit or require a
recipient of an Award to defer all or part of such individual’s receipt of the
payment of cash or the delivery of Shares that would otherwise be due to such
individual by virtue of the exercise of, payment of, or lapse or waiver of
restrictions respecting, any Award. Any such deferral shall be made in
accordance with the terms and conditions of the applicable Company deferred
compensation plan, program or arrangement. If such payment deferral is required
or permitted, the Plan Administrator shall establish rules, and procedures for
such payment deferrals in compliance with Section 409A or such other Applicable
Laws.

 

ARTICLE 7. DIRECTOR PARTICIPANTS

 

Section 7.1 General. This Article 7 only applies to Director Participants.

 

Section 7.2 Award of Stock Units.

 

(a) Full Awards. If a Director is a member of the Board on the date of an Annual
Meeting, on the first business day after each such Annual Meeting, he or she
will be granted an annual Award of Stock Units with a Fair Market Value of
$105,000. The amount determined will be rounded (either up or down) to the
nearest whole Stock Unit. The maximum number of Shares that may be subject to
Awards granted in any calendar year to a Director is 10,000 Shares, subject to
adjustment as provided in Section 6.4.

 

(b) ProRata Awards. If a Director is first appointed as a member of the Board
after the date of an Annual Meeting, he or she will be granted his or her first
annual Award of Stock Units on the day he or she is first appointed as a member
of the Board. The actual number of Stock Units granted under this Section 7.2(b)
will be based on the Fair Market Value of a Share as of the date the Director is
first appointed as a member of the Board and shall be determined by multiplying
the full annual Award of Stock Units set forth in Section 7.2(a) by the result
from dividing the number of months before the next Annual Meeting by twelve;
provided that for purposes of this calculation the numerator shall exclude the
month in which the effective date of the Director’s appointment occurs and shall
include the month in which the next Annual Meeting occurs.

 

(c) Deferral, Payment, and Distribution Election Procedures. Except as otherwise
provided in this Article 7, Awards of Stock Units under this Section 7.2 shall
be automatically deferred and credited to a Director Participant’s Stock Unit
Account in accordance with Section 7.7 and shall be paid in a single one-time
payment of Shares (rounded to the nearest whole Share as determined under
Section 26.12) within 60 days following the Director Participant’s Separation
from Service as a member of the Board. Each year, however, a Director
Participant may elect to receive some or all of his or her Stock Units on
another date specified by the Director Participant by filing a Deferral and
Distribution Election Form in accordance with the procedures set forth in
Section 7.5.

 

11



--------------------------------------------------------------------------------

(d) Changes. The Board, upon recommendation of the Corporate Governance and
Nominating Committee, may from time-to-time change the annual Award of Stock
Units, including, but not limited to, changing the methodology, form, timing,
amount or such other terms and conditions as the Board may determine.

 

Section 7.3 Voluntary Deferral of Director’s Compensation.

 

(a) Voluntary Deferral. A Director Participant may elect to make a voluntary
deferral of his or her Director’s Compensation under this Section 7.3.

 

(b) Deferral, Payment and Distribution Election Procedure. Except as otherwise
provided in this Article 7, Stock Units resulting from Voluntary Deferral of
Director’s Compensation shall be automatically deferred and credited to a
Director Participant’s Stock Unit Account in accordance with Section 7.7 and
shall be paid in a single one-time payment of Shares (rounded to the nearest
whole Share as determined under Section 26.12) within 60 days following the
Director Participant’s Separation from Service as a member of the Board. Each
year, however, a Director Participant may elect to receive some or all of his or
her Stock Units on another date specified by the Director Participant by filing
a Deferral and Distribution Election Form in accordance with the procedures set
forth in Section 7.5.

 

Section 7.4 Dividend Equivalents.

 

(a) Calculation. Dividend Equivalents will be earned on an Award of Stock Units
under Section 7.2 and Stock Units resulting from Voluntary Deferral of
Director’s Compensation under Section 7.3 until no Stock Units remain in a
Director Participant’s Stock Unit Account. Dividend Equivalents shall be
credited to a Director Participant’s Stock Unit Account as of any Dividend
Payment Date. Such Dividend Equivalents shall be expressed as a number of Stock
Units equal to:

 

  (i)   The number of Stock Units credited to a Director Participant’s Stock
Unit Account as of the record date for the dividend multiplied by the value of
the per Share cash amount of such dividend (or as determined by the Corporate
Governance and Nominating Committee in the case of dividends paid other than in
cash), divided by:

 

  (ii)   The Fair Market Value of a Share as of the Dividend Payment Date.

 

(b) Deferral, Payment, and Distribution Election Procedures. All Dividend
Equivalents earned on Awards of Stock Units under Section 7.2 and Stock Units
resulting from Voluntary Deferral of Director’s Compensation under Section 7.3
shall be automatically deferred until a Director Participant’s Separation from
Service as a member of the Board and shall be paid in a single one-time payment
of Shares (rounded to the nearest whole Share as determined under Section 26.12)
within 60 days following the Director Participant’s Separation from Service as a
member of the Board. Each year, a Director Participant may elect to receive some
or all of his or her Dividend Equivalents earned on Stock Units on another date
or in cash by filing a Deferral and Distribution Election Form in accordance
with the procedures set forth in Section 7.5.

 

Section 7.5 Deferral and Distribution Elections.

 

(a) Initial Deferral. A deferral and distribution election may be made
electronically or by written notice filed with the Corporate Secretary of CEI on
a Deferral and Distribution Election Form:

 

  (i)   upon approval by the Plan Administrator, no more than 30 days after a
person is first elected or appointed to the Board; or

 

  (ii)   on or before December 31 of the calendar year prior to the calendar
year in which the Award of Stock Units under Section 7.2 is made, Stock Units
resulting from a Voluntary Deferral of Director’s Compensation under Section 7.3
are deferred, or the Dividend Equivalents are earned under Section 7.4.

 

12



--------------------------------------------------------------------------------

(b) Subsequent Deferral. A Director Participant may make a subsequent deferral
of a distribution for any deferral election pertaining to an Award of Stock
Units under Section 7.2 and associated Dividend Equivalents earned thereon under
Section 7.4 to a date later than the date specified in an applicable Deferral
and Distribution Election Form. Such subsequent deferral election may be made
electronically or by written notice filed with the Corporate Secretary of CEI on
a Deferral and Distribution Election Form and (i) shall not take effect until at
least 12 months after the election is made; (ii) the subsequent deferral of
payment is for a period of at least five years from the scheduled payment date
in the case of an election not related to a Director Participant’s death; and
(iii) an election related to a distribution upon a specified time or pursuant to
a fixed schedule is made at least 12 months prior to the date the payment was
originally scheduled to be paid.

 

(c) Effective Date. A deferral and distribution election made on a properly
executed Deferral and Distribution Election Form shall remain in effect for the
year in which it relates; provided, that with respect to Dividend Equivalents, a
deferral and distribution election is applicable to the Dividend Equivalents to
be earned on Stock Units in the calendar year in which it relates, but shall not
apply to any Dividend Equivalents paid in the following year for which the
record date is earlier than the date the election is filed with the Corporate
Secretary of CEI. A Deferral and Distribution Election Form may be revoked or
modified by a new Deferral and Distribution Election Form filed with the
Corporate Secretary of CEI within the time period specified in Sections 7.5(a)
and Section 7.5(b), as applicable.

 

(d) Terms and Conditions of Form. The Corporate Governance and Nominating
Committee shall have authority to establish the terms and conditions applicable
to the Deferral and Distribution Election Form.

 

Section 7.6 Vesting. Unless otherwise determined by the Corporate Governance and
Nominating Committee, (i) Awards of Stock Units pursuant to Section 7.2 shall
become vested upon the date the Stock Units are granted; (ii) Voluntary Deferral
of Director’s Compensation pursuant to Section 7.3 shall become vested as of the
date the Director’s Compensation would have been paid to him or her; and
(iii) Dividend Equivalents applicable to a Director Participant’s Stock Unit
Account pursuant to Section 7.4 shall become vested on the Dividend Payment
Date.

 

Section 7.7 Stock Unit Accounts. CEI will create and maintain on its books one
or more Stock Unit Accounts for each Director Participant. Each Stock Unit
Account will be credited with all Stock Units that may be attributed to a
Director Participant from time to time in connection with: (i) Awards of Stock
Units under Section 7.2; (ii) Voluntary Deferral of Director’s Compensation
under Section 7.3; or (iii) Dividend Equivalents credited under Section 7.4.

 

ARTICLE 8. STOCK UNITS

 

Section 8.1 Grants of Stock Units. The Committee may grant one or more Stock
Units to any Eligible Person, other than to a Director. The Stock Units may be
granted without the payment of consideration.

 

Section 8.2 Terms and Conditions. The Committee may grant or impose such other
terms and conditions on the Stock Units in an Award Document as it deems
necessary or appropriate, including the vesting of such units, the timing and
method of payment and the right to earn Dividend Equivalents, in all cases in
compliance with Section 409A and such other Applicable Laws.

 

Section 8.3 Stock Unit Accounts. CEI will create and maintain on its books one
or more Stock Unit Accounts for each Participant evidencing the grant of Stock
Units. Each Stock Unit Account will be credited with all Stock Units that may be
attributed to a Participant from time to time in connection with (i) grants of
Stock Units, or (ii) Dividend Equivalents, if granted pursuant to Section 8.2.

 

13



--------------------------------------------------------------------------------

ARTICLE 9. STOCK OPTIONS

 

Section 9.1 Grant of Options. Options may be granted to an Eligible Person,
other than a Director, as the Committee may from time to time select without the
payment of consideration. Any Eligible Person shall be eligible to receive one
or more Options, subject to the limitations set forth in Section 6.1 and 6.2.

 

Section 9.2 Terms and Conditions. An Option granted under the terms of this Plan
shall be in such form as the Committee may from time to time approve. Each
Option shall be subject to the terms and conditions provided in this Article 9
and shall contain such other or additional terms, conditions or restrictions as
the Committee may deem necessary or appropriate, including, without limitation,
the treatment upon a Participant’s Separation from Service, but in no event
shall such terms and conditions be inconsistent with this Plan and, in the case
of Incentive Stock Options, with the provisions of the Code applicable to
“Incentive Stock Options” as described in Code Section 422.

 

Section 9.3 Exercise Price. The exercise price per Share underlying an Option
shall be determined by the Committee, but may not be less than 100 percent of
the Fair Market Value of a Share on the Date of Grant. Notwithstanding the
foregoing, the exercise price per Share underlying an Option that is a
Substitute Award shall be determined in accordance with Section 409A and other
Applicable Laws and may be less than the Fair Market Value of a Share on the
Date of Grant provided that the excess of:

 

  (i)   the aggregate Fair Market Value (as of the date such Substitute Award is
granted) of the Shares subject to the Substitute Award, over

 

  (ii)   the aggregate exercise price of such Shares,

 

does not exceed the excess of:

 

  (i)   the aggregate fair market value (as of the time immediately preceding
the transaction giving rise to the Substitute Award, such fair market value to
be determined by the Plan Administrator) of the shares of the predecessor entity
that were subject to the award assumed or substituted for by CEI, over

 

  (ii)   the aggregate exercise price of such shares.

 

Section 9.4 Option Period. The period and the manner in which an Option may be
exercised shall be fixed by the Committee; provided, that no Option shall be
exercisable after the expiration of ten years from such Option’s Date of Grant.

 

Section 9.5 Exercise of Option.

 

(a) An Option may be exercised in whole or in part from time to time during the
Option Period (or, if determined by the Committee, in specified installments
during the Option Period) by giving notice of exercise to the Company or its
designee or agent specifying the number of Shares to be purchased. Notice of
exercise of an Option must be accompanied by payment in full of the exercise
price either by cash or such other method as may be permitted by the Committee,
including but not limited to (i) check, (ii) tendering (either actually or by
attestation) Shares owned by a Participant having a Fair Market Value at the
date of exercise equal to such exercise price, (iii) a third-party exercise
procedure, or (iv) a combination of the foregoing. The Committee may, in lieu of
delivering Shares covered by an Option upon its exercise, settle the exercise of
the Option by means of a cash payment to a Participant equal to the positive
difference between the Fair Market Value on the date of exercise and the
exercise price, or by delivering Shares having an aggregate Fair Market Value
equal to such a payment, or by a combination of both.

 

(b) No Shares shall be delivered in connection with the exercise of an Option
until full payment therefor has been made, including satisfaction of any
applicable tax withholding obligations as set forth in Article 18. A Participant
shall have the rights of a shareholder only with respect to Shares which have
been issued to such person pursuant to such procedures established by the
Company.

 

14



--------------------------------------------------------------------------------

ARTICLE 10. RESTRICTED STOCK

 

Section 10.1 Grants of Restricted Shares. One or more shares of Restricted Stock
may be granted to any Eligible Person, other than a Director, as the Committee
may select from time to time. The Committee may grant Restricted Stock to a
Participant on the Date of Grant without the payment of consideration. The
Restricted Stock will be issued pursuant to such procedures established by the
Company and will include a restrictive legend prohibiting sale, transfer, pledge
or hypothecation of the Restricted Stock until the expiration of the applicable
Restriction Period.

 

Section 10.2 Restriction Period. At the time a Restricted Stock Award is
granted, the Committee will establish a Restriction Period applicable to such
Award which will be not less than one and not more than ten years. Each
Restricted Stock Award may have a different Restriction Period, as determined
the Committee.

 

Section 10.3 Terms and Conditions.

 

(a) Upon issuance to a Participant of the Restricted Stock, the Participant will
have the right to vote the Restricted Stock, and may, as determined by the
Committee, receive the cash dividends distributable with respect to such Shares.
The Committee may direct the accumulation and payment of distributable dividends
to the Participant at such times, and in such form and manner, as determined by
the Committee in compliance with Applicable Laws. The Committee may impose such
other terms and conditions on the Restricted Stock as it deems necessary or
appropriate, including, without limitation, the vesting of such Shares, the
timing and method of payment and the treatment upon the Participant’s Separation
from Service.

 

(b) Any shares of Restricted Stock, which are forfeited, will be transferred to
CEI. Upon completion of the Restriction Period, all Award restrictions will
expire and Shares representing the Award will be issued pursuant to such
procedures established by the Company without any restrictive legends described
in this Article 10.

 

Section 10.4 Waiver of Section 83(b) Election. Unless otherwise directed by the
Committee, as a condition of receiving an Award of Restricted Stock, a
Participant must waive in writing the right to make an election under Code
Section 83(b) to report the value of the Restricted Stock as income on the Date
of Grant.

 

ARTICLE 11. PERFORMANCE-BASED RESTRICTED STOCK / PERFORMANCE UNITS

 

Section 11.1 Provision for Awards.

 

(a) General. For Awards under this Article 11, the Committee will establish
(i) the Performance Target(s) relative to the applicable Business Criteria,
(ii) the applicable Performance Period, and (iii) the applicable initial value
or target number of shares of Performance-Based Restricted Stock or Performance
Units that are subject to the Award. The applicable Performance Period and
Performance Target(s) will be determined by the Committee consistent with the
terms of this Plan and Code Section 162(m) to the extent the Committee
determines the Award should qualify as “qualified performance based
compensation” for purposes of Code Section 162(m). Notwithstanding the fact that
the Performance Target(s) have been attained, the Committee may pay an Award
under this Article 11 of less than the amount determined by the formula or
standard established pursuant to Section 11.1(b) or may pay no Award at all.

 

(b) Selection of Performance Target(s). The specific Performance Target(s) for
each Participant with respect to the Business Criteria must be established by
the Committee in writing in advance of the deadlines to the extent applicable
under Code Section 162(m) and while the performance relating to the Performance
Target(s) remains substantially uncertain within the meaning of Code
Section 162(m), as applicable. The Performance Target(s) with respect to any
Performance Period may be established on a Company-wide basis or established
with respect to one or more operating units, departments, divisions, acquired
businesses, minority investments, partnerships or joint ventures, subsidiary, or
Affiliate; and may be measured on an

 

15



--------------------------------------------------------------------------------

absolute or cumulative basis, on the basis of percentage of improvement over
time, in terms of Company performance (or performance of the applicable
operating unit, department, division, acquired business, minority investment,
partnership, joint venture, subsidiary, or Affiliate), or relative to selected
peer companies or a market index. At the time the Performance Target(s) are
selected, the Committee shall provide, in terms of an objective formula or
standard for each Participant, the method of computing the specific amount that
will represent the maximum amount of Award payable to a Participant if the
Performance Target(s) are attained.

 

(c) Effect of Mid-Year Commencement of Service. If service as an Officer or
Eligible Employee commences after the Performance Target(s) are established for
a Performance Period, the Committee may grant an Award and establish Performance
Target(s) for a Performance Period that is proportionately adjusted based on the
period of actual service during the Year.

 

(d) Adjustments. To preserve the intended incentives and benefits of an Award
based on Adjusted EBIT, Adjusted EPS, Adjusted Net Income, Adjusted Operating
Income, Adjusted Operating Revenues, Adjusted Return on Assets or Adjusted
Return on Equity, the Committee may determine at the time the Performance
Targets are established that certain adjustments shall apply to the objective
formula or standard with respect to the applicable Performance Target to take
into account, in whole or in part, in any manner specified by the Committee, any
one or more of the following with respect to the Performance Period:

 

  (i)   the gain, loss, income or expense resulting from changes in accounting
principles that become effective during the Performance Period;

 

  (ii)   the gain, loss, income or expense reported publicly by CEI with respect
to the Performance Period that are extraordinary or unusual in nature or
infrequent in occurrence, excluding gains or losses on the early extinguishment
of debt;

 

  (iii)   the gains or losses resulting from, and the direct expenses incurred
in connection with, the disposition of a business, in whole or in part, or the
sale of investments or non-core assets;

 

  (iv)   the gain or loss from all or certain claims, litigation and/or
regulatory proceedings and all or certain insurance recoveries relating to
claims or litigation;

 

  (v)   the impact of impairment of tangible or intangible assets;

 

  (vi)   the impact of restructuring or business recharacterization activities,
including but not limited to reductions in force, that are reported publicly by
CEI; and

 

  (vii)   the impact of investments or acquisitions made during the year or, to
the extent provided by the Committee, any prior year.

 

Each of the adjustments described in this Section 11.1(d) may relate to CEI as a
whole or any part of CEI’s business or operations, as determined by the
Committee at the time the Performance Targets are established. The adjustments
are to be determined in accordance with generally accepted accounting
principles, unless another objective method of measurement is designated by the
Committee. In addition to the foregoing, the Committee shall adjust any Business
Criteria, Performance Targets or other features of an Award that relate to or
are wholly or partially based on the number of, or the value of, any stock of
CEI, to reflect any stock dividend, stock split, reverse stock split, spin off,
split off, partial or complete liquidation, recapitalization, merger,
consolidation, reorganization, combination or exchange of shares or other
similar changes in such stock.

 

(e) Committee to Determine Award. The Committee may determine the standard or
formula pursuant to which each Participant’s Award shall be calculated, whether
all or any portion of the amount so calculated will be paid or reduced, and the
specific amount (if any) to be paid to each Participant, subject in all cases to
the terms, conditions and limits of this Plan. To this same extent, the
Committee may at any time establish (and, once established, rescind, waive or
amend) additional terms and conditions of payment of Awards (including but not
limited to the achievement of other financial, strategic or individual goals,
which may be

 

16



--------------------------------------------------------------------------------

objective or subjective) as it may deem desirable in carrying out the purposes
of this Plan. The Committee may not increase the maximum amount permitted to be
paid to any individual under the terms of this Plan or pay Awards under this
Article 11 if the applicable Performance Targets have not been met.

 

Section 11.2 Performance-Based Restricted Stock Awards.

 

(a) Grants of Performance-Based Restricted Stock. Subject to Section 11.1, one
or more shares of Performance-Based Restricted Stock may be granted to any
Eligible Person, other than a Director, based on the achievements of
pre-established Performance Targets during the Performance Period. The
Performance-Based Restricted Stock will be granted to a Participant on the Date
of Grant without the payment of consideration. The Performance-Based Restricted
Stock will be issued in the name of the Participant pursuant to such procedures
established by the Company and will include a restrictive legend prohibiting
sale, transfer, pledge or hypothecation of the Performance-Based Restricted
Stock until the expiration of the applicable Restriction Period. The Committee
may also impose such other restrictions and conditions on the Performance-Based
Restricted Stock, as it deems necessary or appropriate.

 

(b) Upon issuance to a Participant of the Performance-Based Restricted Stock,
the Participant will have the right to vote the Performance-Based Restricted
Stock, and may, as determined by the Committee, receive the cash dividends
distributable with respect to such Shares. The Committee may direct the
accumulation and payment of distributable dividends to the Participant at such
times, and in such form and manner, as determined by the Committee consistent
with Applicable Laws. Dividends granted as a component of a Performance-Based
Restricted Stock Award that vests or is earned based on the achievement of
Performance Targets, shall not vest or be earned unless such Performance Targets
for the underlying Award are achieved.

 

(c) Restriction Period. At the time a Performance-Based Restricted Stock Award
is granted, the Committee may establish a Restriction Period applicable to such
Award, which will be no less than one nor more than ten years. Each
Performance-Based Restricted Stock Award may have a different Restriction
Period, as determined by the Committee.

 

(d) Waiver of Section 83(b) Election. Unless otherwise directed by the
Committee, as a condition of receiving an Award of Performance-Based Restricted
Stock, a Participant must waive in writing the right to make an election under
Code Section 83(b) to report the value of the Performance-Based Restricted Stock
as income on the Date of Grant.

 

Section 11.3 Performance Units.

 

(a) Subject to Section 11.1, one or more Performance Units may be granted to an
Eligible Person, other than a Director, based on the achievement of
preestablished Performance Targets during a Performance Period without payment
of consideration.

 

(b) Upon issuance to a Participant of a Performance Unit, the Participant may,
as determined by the Committee, have the right to receive Dividend Equivalents
with respect to such Performance Units, with such Dividend Equivalents treated
as compensation to the Participant. The Committee may direct the accumulation
and payment of Dividend Equivalents to the Participant at such times, and in
such form and manner, as determined by the Committee consistent with the
requirements of Section 409A and such other Applicable Laws. Dividend
Equivalents granted as a component of a Performance Unit Award which vests or is
earned based upon the achievement of Performance Targets, shall not vest or be
earned unless such Performance Targets for the underlying Award are achieved.

 

Section 11.4 Terms and Conditions.

 

(a) As soon as practicable after the end of each Performance Period, the
Committee will determine whether the Performance Targets and other material
terms of the Award were satisfied. The Committee’s determination of all such
matters will be final and conclusive.

 

(b) As soon as practicable after the date the Committee makes the above
determination, the Committee will determine the Award payment, if any, for each
Participant. Before any payments are made under this

 

17



--------------------------------------------------------------------------------

Article 11, the Committee will be responsible for certifying in writing to CEI
that the applicable Performance Targets have been met. For this purpose,
approved minutes of the Committee in which such certification is made may be
treated as a written certification.

 

(c) The Committee may impose such other terms and conditions applicable to the
Award as it deems necessary or appropriate, including, without limitation, the
vesting of such Award, the timing and method of payment and the treatment upon a
Participant’s Separation from Service.

 

(d) Any shares of Performance-Based Restricted Stock that are forfeited will be
transferred to CEI.

 

Section 11.5 Form and Timing of Payment. With respect to shares of
Performance-Based Restricted Stock for which restrictions lapse, Shares will be
issued to Participants pursuant to such procedures established by the Company
without the restrictive legend described in Section 11.2(a). Each Performance
Unit is payable in cash or Shares or in a combination of cash and Shares, as
determined by the Committee. Such payment will be made after the Award payment
is determined, but no later than March 15 of the year following the year that
the Award payment is vested.

 

ARTICLE 12. STOCK APPRECIATION RIGHTS

 

Section 12.1 Grants of Stock Appreciation Rights. Stock Appreciation Rights may
be granted under the terms of this Plan to an Eligible Person, other than a
Director, in conjunction with an Option either at the Date of Grant or by
amendment or may be separately granted, without the payment of consideration.
Stock Appreciation Rights will be subject to such terms and conditions not
inconsistent with this Plan as the Committee may impose.

 

Section 12.2 Right to Exercise; Exercise Period. A Stock Appreciation Right
granted pursuant to an Option will be exercisable to the extent the Option is
exercisable. A Stock Appreciation Right granted independent of an Option will be
exercisable pursuant to such terms and conditions established by the Committee.

 

Section 12.3 Failure to Exercise. If on the last day of the Option Period, in
the case of a Stock Appreciation Right granted pursuant to an Option, or the
specified Exercise Period, in the case of a Stock Appreciation Right granted to
an Option, or the specified Exercise Period, in the case of a Stock Appreciation
Right granted independent of an Option, a Participant has not exercised a Stock
Appreciation Right, then such Stock Appreciation Right will be deemed to have
been exercised by the Participant on the last day of the Option Period or
Exercise Period.

 

Section 12.4 Payment. An exercisable Stock Appreciation Right granted pursuant
to an Option will entitle a Participant to surrender unexercised the Option or
any portion thereof to which the Stock Appreciation Right is attached, and to
receive in exchange for the Stock Appreciation Right payment (in cash or Shares
or a combination thereof as described below) equal to the excess of the Fair
Market Value of one Share at the date of exercise over the Option price, times
the number of Shares called for by the Stock Appreciation Right (or portion
thereof) which is so surrendered. Upon exercise of a Stock Appreciation Right
not granted pursuant to an Option, the Participant will receive for each Stock
Appreciation Right payment (in cash or Shares or a combination thereof as
described below) equal to the excess of the Fair Market Value of one Share at
the date of exercise over the Fair Market Value of one Share at the Date of
Grant of the Stock Appreciation Right, times the number of Shares called for by
the Stock Appreciation Right (or portion thereof) which is exercised.

 

Section 12.5 Settlement. The Committee may direct the payment in settlement of
the Stock Appreciation Right to be in cash or Shares or a combination thereof.
Alternatively, the Committee may permit a Participant to elect to receive cash
in full or partial settlement of the Stock Appreciation Right. The value of the
Share to be received upon exercise of a Stock Appreciation Right shall be the
Fair Market Value. To the extent that a Stock Appreciation Right granted
pursuant to an Option is exercised, such Option shall be deemed to have been
exercised, and shall not be deemed to have lapsed.

 

18



--------------------------------------------------------------------------------

Section 12.6 Terms and Conditions. A Stock Appreciation Right will lapse upon
the earlier of: (i) 10 years from the Date of Grant; or (ii) at the expiration
of the Exercise Period as set by the grant of the Stock Appreciation Right. The
Committee shall have authority to establish in the Award Document the terms and
conditions applicable to the Stock Appreciation Right as it deems necessary or
appropriate, including, without limitation, the vesting of such Award and the
treatment upon a Participant’s Separation from Service.

 

ARTICLE 13. DIVIDEND EQUIVALENTS

 

Section 13.1 Grants of Dividend Equivalents.

 

(a) Dividend Equivalents shall be granted under the terms of this Plan in
conjunction with Stock Units granted to Director Participants only under the
terms set forth in Article 7.

 

(b) Dividend Equivalents may also be granted in conjunction with Stock Units
granted under Article 8, at the Date of Grant, or in conjunction with
Performance Units, at any time during the Performance Period, subject to the
terms, conditions, restrictions or limitations if any, as the Committee may
establish and as set forth in this Article 13, provided that no Dividend
Equivalents may be granted in connection with, or related to, Options or Stock
Appreciation Rights.

 

Section 13.2 Payment. Each Dividend Equivalent will entitle a Participant to
receive an amount equal to the dividend actually paid with respect to a Share on
each Dividend Payment Date from the Date of Grant to the date the Dividend
Equivalent lapses as set forth in Section 13.3. Dividend Equivalents may be
invested in additional Shares or units as determined by the Committee. The
Committee may direct the payment of such amount at such times and in such form
and manner as determined by the Committee and may impose such other terms and
conditions as it deems necessary or appropriate that are consistent with the
requirements of Section 409A and such other Applicable Laws.

 

Section 13.3 Lapse of a Dividend Equivalent. Each Dividend Equivalent will lapse
on the earlier of (i) the end of the Performance Period (or if earlier, the date
a Participant incurs a Separation from Service) of the related Performance Units
or (ii) the lapse date established by the Committee on the Date of Grant of the
Dividend Equivalent.

 

ARTICLE 14. OTHER EQUITY-BASED AWARDS

 

Section 14.1 Other Equity-Based Awards. The Committee shall have the authority
to grant Awards in the form of Other-Equity Based Awards as it determines to be
consistent with the purpose of this Plan and the interests of the Company,
without the payment of consideration. The Committee shall determine the terms
and conditions of any Other-Equity Based Award at the Date of Grant or
thereafter.

 

ARTICLE 15. ACCELERATED AWARD PAYOUT/EXERCISE

 

Section 15.1 Change in Control. Notwithstanding anything in this Plan to the
contrary, subject to the terms of this Article 15, in the event that (i) a
Change in Control occurs and (ii) a Participant (other than a Director
Participant) incurs a CIC Separation from Service, the Participant will be
entitled to accelerated vesting or payout (as set forth in Section 15.2) with
respect to any outstanding Award.

 

19



--------------------------------------------------------------------------------

Section 15.2 Amount of Award Subject to Accelerated Vesting and Payout. The
amount of a Participant’s outstanding Award that will be paid or vest upon a CIC
Separation from Service, unless the Committee determines otherwise, will be
determined as follows:

 

(a) Stock Unit Awards. A Participant will be entitled to an accelerated Award
payout, and the amount of the payout will be the balance of the number of Stock
Units in his or her Stock Unit Account granted pursuant to Article 8, pro rated
based on the number of months that have elapsed from the Date of Grant up to and
including the date of the CIC Separation from Service.

 

(b) Restricted Stock Awards. A Participant will be entitled to an accelerated
Award payout, and the amount of the payout will be based on the number of shares
of outstanding Restricted Stock that were granted on the Date of Grant plus any
stock resulting from reinvested dividends (if any), pro rated based on the
number of months that have elapsed from the Date of Grant up to and including
the date of the CIC Separation from Service.

 

(c) Stock Option Awards and Stock Appreciation Rights. Any previously granted
Stock Options or Stock Appreciation Rights that are not vested upon the
occurrence of a CIC Separation from Service will vest on a prorated basis, based
on the number of months that have elapsed from the Date of Grant up to and
including the date of the CIC Separation from Service. In addition, the Plan
Administrator may provide, either at the time an Award is granted or at a later
date, that any Stock Option or Stock Appreciation Right for which the exercise
price is greater than the Fair Market Value of a Share may be canceled if, in
the determination of the Plan Administrator, cancellation would reduce or
eliminate any excise tax that otherwise would be imposed on the holder of such
Stock Option or Stock Appreciation Right under Code Section 4999.

 

(d) Performance-Based Restricted Stock and Performance Units. A Participant will
be entitled to an accelerated Award payout, and the amount of the payout will be
based on the number of shares of outstanding Performance-Based Restricted Stock
and the number of Performance Units subject to the Award as established on the
Date of Grant, prorated based on the number of months of the Performance Period
that have elapsed from the Date of Grant up to and including the date of the CIC
Separation from Service, and assuming that the Performance Targets were achieved
at target levels.

 

Section 15.3 Timing of Accelerated Payout/Option Period/ Exercise Period.
Subject to Article 16, accelerated payouts provided for in Section 15.2 will be
made within 30 days after the occurrence of a CIC Separation from Service. When
Shares are related to a cash payout, the amount of cash will be determined based
on the Fair Market Value on the payout date.

 

Section 15.4 Stock Unit Account. Notwithstanding the foregoing, in the event
that a Change in Control occurs, a Director Participant shall be entitled to an
accelerated payout of his or her vested Stock Unit Account. The amount of the
payout will be the balance of the number of Stock Units in his or her Stock Unit
Account and shall be paid in a single one-time payment of Shares (rounded to the
nearest whole Share as determined under Section 26.12) within 30 days following
the occurrence of the Change in Control.

 

ARTICLE 16. RECOUPMENT OF AWARDS

 

Section 16.1 Recoupment. Any Award granted to an Officer Participant is subject
to the Company’s Recoupment Policy, as may be amended from time to time, or any
Company recoupment policies or procedures that may be required under Applicable
Laws.

 

(a) Under the Recoupment Policy, appropriate actions, as determined by the
Committee, will be undertaken by the Company to recoup the Excess Award Amount,
as defined below, received by any Officer Participant when:

 

  (i)   The Audit Committee of CEI determines that CEI is required to prepare an
accounting restatement due to its material noncompliance with any financial
reporting requirement under the securities laws ( a “Restatement”);

 

20



--------------------------------------------------------------------------------

  (ii)   The Officer Participant received an Award during the three-year period
preceding the date on which CEI is required to prepare a Restatement; and

 

  (iii)   The amount of the Award received by the Officer Participant, based on
the erroneous data, was in excess of what would have been paid to the Officer
Participant under the Restatement (the “Excess Award Amount”).

 

ARTICLE 17. SPECIFIED EMPLOYEES

 

Section 17.1 Specified Employees. Notwithstanding anything herein to the
contrary, if a Participant is a “specified employee” for purposes of
Section 409A, as determined under CEI’s established methodology for determining
specified employees, on the date on which such Participant incurs a Separation
from Service, any payment hereunder (including any provision or continued
benefits) that is deemed to be a “deferral of compensation” subject to
Section 409A shall be paid or commence to be paid on the fifteenth business day
after the date that is six months following the Participant’s Separation from
Service, provided, however, that a payment delayed pursuant to this Section 17.1
shall commence earlier in the event of a Participant’s death prior to the end of
the six-month period.

 

ARTICLE 18. TAX WITHHOLDING

 

Section 18.1 Tax Withholding. Pursuant to such methodology as determined by the
Committee, the Company shall have the authority to withhold, or require a
Participant to remit to the Company prior to issuance or delivery of any Shares
or cash hereunder, an amount sufficient to satisfy the minimum statutory amount
required by any applicable federal, state or local taxes, FICA, FICA-MED and
SUTA withholding requirements associated with any Award. Subject to compliance
with Applicable Laws, the Committee may permit or require the Participant to
have any portion of any withholding or other taxes payable in respect to a
distribution of Common Stock satisfied through (i) the payment of cash by the
Participant to the Company, (ii) the withholding of amounts due the Participant
from other compensation, (iii) the retention by the Company of Shares, or
delivery of previously owned Shares, having a Fair Market Value on the date the
tax withholding is required to be made equal to the withholding amount, (iv) the
canceling of any number of Shares issuable in an amount sufficient to reimburse
the Company for the amount it is required to withhold, or (v) any other method
approved by the Committee. Any such Share withholding with respect to a
Participant subject to Section 16(a) of the Exchange Act shall be subject to
such limitations as the Committee may impose to comply with the requirements of
Section 16 of the Exchange Act. Each Participant shall bear all expenses of, and
be solely responsible for all federal, state and local taxes, FICA, FICA-MED and
SUTA Taxes due with respect on any Award made under the terms of this Plan. All
Awards will be reported to the IRS on the appropriate tax form.

 

ARTICLE 19. AMENDMENT, MODIFICATIONS, AND TERMINATION

 

Section 19.1 Amendment of Plan. The Committee may at any time and from time to
time alter, amend, suspend or terminate this Plan, any Award Document or any
Award, in whole or in part, as it may deem advisable, except (i) no such action
that would require the consent of the Board and/or the stockholders of CEI
pursuant to Code Section 162(m) or any other Applicable Laws, the listing
requirement of any national securities exchange or national market system on
which are listed any of CEI’s equity securities shall be effective without such
consent; and (ii) no such action may be taken without the written consent of a
Participant to whom any Award was previously granted, which materially adversely
affects the rights of such Participant concerning such Award, except as such
termination, suspension or amendment of this Plan is required by Applicable
Laws. Upon termination, the administration will continue in effect until all
matters relating to the payment of outstanding Awards and the administration of
this Plan have been settled. Notwithstanding the foregoing, the Committee shall
have broad authority to amend this Plan, an Award Document or any Award without
the consent of a

 

21



--------------------------------------------------------------------------------

Participant to the extent it deems necessary or desirable to (x) comply with,
take into account changes in, or interpretations of, Applicable Laws or (y) take
into account unusual or nonrecurring events or market conditions (including,
without limitation, the events described in Section 6.4 of this Plan).

 

Section 19.2 Section 409A Compliance. This Plan is intended to satisfy the
applicable requirements of Section 409A or an applicable exemption to
Section 409A and shall be administered and interpreted consistent with such
intent. If the Committee determines in good faith that any provision of this
Plan does not satisfy such requirements or could otherwise cause any person to
recognize additional taxes, penalties or interest under Section 409A, the
Committee will modify, to the maximum extent practicable, the original intent of
the applicable provision without violation of the requirements of Section 409A
(“Section 409A Compliance”), and, notwithstanding any provision herein to the
contrary, the Committee shall have broad authority to amend or to modify this
Plan, without advance notice to or consent by any person, to the extent
necessary or desirable to ensure Section 409A Compliance. Any determination by
the Committee shall be final and binding on all parties.

 

ARTICLE 20. NO IMPLIED RIGHTS

 

Section 20.1 No Rights to Continue Employment. Participating in this Plan shall
not constitute a contract of employment between the Company and any person and
shall not be deemed to be consideration for, or a condition of, continued
employment of any person or affect any right of the Company to terminate any
employee’s employment.

 

Section 20.2 No Rights to Continue as Director. Nothing contained in this Plan
shall be deemed to confer upon any Director any right to remain a member of the
Board or of the board of directors or analogous governing body of an Affiliate
or in any way limit the right of a Company’s stockholders to terminate or fail
to re-nominate or reelect any Director as a member of a Board.

 

Section 20.3 No Rights to Awards. Nothing contained in this Plan shall be deemed
to confer upon any employee or other person any claim or right to be granted an
Award under the terms of this Plan.

 

ARTICLE 21. NONTRANSFERABILITY

 

Section 21.1 No Award or benefit provided under the terms of this Plan shall be
subject to alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, execution, levy or garnishment or other legal process by creditors
of a Participant, the Participant’s beneficiary or by the Participant (or by any
person entitled to such Award or benefit under the terms of this Plan) except
(i) to the extent specifically mandated and directed by Applicable Laws; (ii) as
requested by the Participant (or by any person entitled to such benefit under
the terms of this Plan), and approved by the Committee to satisfy income tax
withholding; (iii) as requested by the Participant and approved by the Committee
to members of the Participant’s family, or a trust established by the
Participant for the benefit of family members; (iv) by will; (v) by the laws of
descent and distribution; (vi) pursuant to a beneficiary designation in
accordance with Article 22 (Beneficiary Designation); or (vii) to the extent
transfer of such Award or benefit is otherwise authorized by the Committee.

 

ARTICLE 22. BENEFICIARY DESIGNATION

 

Section 22.1 If a benefit is payable upon the death of a Participant, the
Participant may, from time to time, name any beneficiary or beneficiaries (who
may be named contingently or successively) to whom such benefit under the terms
of this Plan is to be paid in the event of the Participant’s death before he or
she receives any or all of such benefit. Each such designation shall revoke all
prior designations by the Participant, shall be in a form prescribed by CEI, and
will be effective only when filed by the Participant in writing with the Company
or its

 

22



--------------------------------------------------------------------------------

designate or agent during the Participant’s lifetime. In the absence of any such
designation, or if such designated beneficiary or beneficiaries do not survive
the Participant, to the extent benefits are payable and remain unpaid at the
Participant’s death they shall be paid to his or her estate.

 

ARTICLE 23. SUCCESSORS

 

Section 23.1 All rights and obligations of CEI under the terms of this Plan
shall be binding on any successor to CEI, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of CEI
or other corporate reorganization in which CEI will not be the surviving
corporation or in which the holders of the Common Stock will receive securities
of another corporation. CEI and such successor shall be jointly and severally
liable for all of CEI’s obligations under the terms of this Plan.

 

ARTICLE 24. UNFUNDED STATUS

 

Section 24.1 Unless otherwise determined by the Committee, this Plan shall be
unfunded and shall not create (or be construed to create) a trust or a separate
fund or funds. This Plan shall not establish any fiduciary relationship between
CEI and any employee, Participant or other person. To the extent any person
holds any rights by virtue of an Award granted under the terms of this Plan,
such rights shall constitute general, unsecured liabilities of CEI and shall not
confer upon such person any right, title or interest in any assets of CEI and
does not require a segregation of any assets of the Company.

 

ARTICLE 25. ACCOUNT STATEMENT

 

Section 25.1 CEI will maintain accounts, and credit thereto bookkeeping entries
evidencing unfunded and unsecured general obligations of CEI. Annually, CEI will
send to each Participant a statement of his or her account(s). This statement
will include the account(s) balance and all activity since the last statement.

 

ARTICLE 26. GENERAL

 

Section 26.1 No Stockholder Rights Conferred. Nothing contained in this Plan
will confer upon a Participant or beneficiary any rights of a stockholder of CEI
unless and until Shares are in fact issued or transferred to such Participant or
beneficiary pursuant to such procedures established by the Company.

 

Section 26.2 Employment Agreements. To the extent that an employment agreement
with an Officer or employee is inconsistent with this Plan, the employment
agreement shall govern.

 

Section 26.3 Gender and Number. Except where otherwise indicated by the context,
any masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

 

Section 26.4 Articles and Sections. Except where otherwise indicated by the
context, any reference to an “Article” or “Section” shall be to an Article or
Section of this Plan.

 

Section 26.5 Title and Headings. The titles and headings of the sections in this
Plan are for convenience of reference only, and in the event of any conflict,
the text of this Plan, rather than such titles or headings, shall control.

 

23



--------------------------------------------------------------------------------

Section 26.6 Severability. If any part of this Plan is declared to be unlawful
or invalid, such unlawfulness or invalidity shall not invalidate any other part
of this Plan. Any part of this Plan so declared to be unlawful or invalid shall,
if possible, be construed in a manner that will give effect to the terms of such
part of the fullest extent possible while remaining lawful and valid.

 

Section 26.7 Government and Other Regulations. The obligation of CEI to make
payment of Awards in Shares or otherwise shall be subject to all Applicable
Laws, and to such approvals by any government agencies as may be required. CEI
shall be under no obligation to register under the Securities Act, any of the
Shares issued, delivered or paid in settlement under the terms of this Plan. If
Shares awarded under the terms of this Plan may in certain circumstances be
exempt from registration under the Securities Act, CEI may restrict its transfer
in such manner as it deems advisable to ensure such exempt status. If CEI
determines that the exercise or nonforfeitability of, or delivery of benefits
pursuant to, any Award or deferral election would violate any applicable
provision of Applicable Laws, then CEI may, in a manner consistent with any
Applicable Laws, postpone any such exercise, nonforfeitability or delivery, as
applicable, but CEI shall use all reasonable efforts to cause such exercise,
nonforfeitability or delivery to comply with all such provisions at the earliest
practicable date. If CEI deems necessary to comply with any Applicable Laws, CEI
may require a written investment intent representation by a Participant or
beneficiary and may require that a restrictive legend be affixed to certificates
for Shares delivered under this Plan.

 

Section 26.8 Governing Law and Interpretation. The provisions of this Plan shall
take precedence over any conflicting provision contained in an Award. All
matters relating to this Plan or to Awards granted hereunder shall be subject
to, and construed in accordance with, the laws of the State of New York.

 

Section 26.9 Expenses. The costs and expenses of administering this Plan shall
be borne by the Company and shall not be charged against any Award or to any
Participant or beneficiary receiving an Award.

 

Section 26.10 Relationship to Other Benefits. Any Awards under the terms of this
Plan are not considered compensation for purposes of determining benefits under
any pension, profit sharing, or other retirement or welfare plan, or for any
other general employee benefit program unless specifically provided by any such
plan or program.

 

Section 26.11 Ratification of Actions. By accepting any Award or other benefit
under the terms of this Plan, each Participant and each person claiming under or
through such Participant shall be conclusively deemed to have indicated such
Participant’s acceptance and ratification of, and consent to, any action taken
under the terms of this Plan by CEI, the Board, the Plan Administrator or the
Committee.

 

Section 26.12 Fractional Shares. Any fractional Shares concerning Awards shall
be eliminated at the time of payment or payout by rounding down for fractions of
less than one-half and rounding up for fractions of equal to or more than
one-half.

 

Section 26.13 Repricing. The Committee may not effect a Repricing of any Option
or Stock Appreciation Right granted under the terms of this Plan without the
approval of the Company’s stockholders. In addition, no Option or Stock
Appreciation Right may be repurchased or otherwise cancelled in exchange for
cash or other property (except in connection with a change in the Common Stock
or the capitalization of the Company as provided in Section 6.4 above) if the
exercise price of the Option or the grant price of the Stock Appreciation Right
is equal to or less than the Fair Market Value of a Share at the time of such
repurchase or exchange without the approval of the Company’s stockholders.

 

24